Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed May 10th, 2022, in which Claims 27 and 28 are cancelled.  The amendments have been entered.  Claims 16, 18-24, and 29-35 were pending.  A subsequent examiner’s amendment is presented.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

To correct a grammatical typographical error, the application has been amended as follows: 
In Claim 20:
…acquire an additional choice set of items presented to the target from among the plurality of items;
train

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 16, 19, and 20 are considered allowable since when reading the claim in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the claims, including at least:
In Claims 16 and 19:
	… cluster[ing] … a plurality of items that each have an attribute value, according to the item attribute values, wherein … each cluster is associated with a choice set from a plurality of choice sets;
	generat[ing] … for each item, a cluster attribute value corresponding to a cluster associated with the item; and
	train[ing] … an estimation model for estimating selection behavior of a target with respect to the choice set including two or more items, based on the cluster attribute value associated with each item included in the choice set … wherein each cluster attribute value is a difference between an item attribute of each item in the choice set and an average vector of the item attribute values of all the items in the choice set.

In Claim 20:
… acquire for each of a plurality of items that each have an attribute value and are clustered according to the item attribute values, wherein … each cluster is associated with a choice set from a plurality of choice sets, a cluster attribute value corresponding to a cluster associated with the item …
train … [an] estimation model to estimate selection behavior of [a] target with respect to [an] additional choice set of items .. based on the cluster attribute value associated with each item included in the additional choice set … wherein each cluster attribute value is a difference between an item attribute value of each item in the additional choice set and an average vector of the item attributes of all the items in the additional choice set.

	Specifically, the relationship between the recited cluster attribute values and item attribute values  (wherein each cluster attribute value is a difference between an item attribute value of each item in the [additional] choice set and an average vector of the item attribute[ value]s of all the items in the [additional] choice set) was not uncovered in any system which clusters items in order to create a model of target selection on choice sets. 
The closest prior art of record is Yuan et al., “HACS: Heuristic Algorithm for Clustering Subsets,” which teaches training an estimation model by clustering a plurality of times that each have an attribute value, according to the attribute values, wherein each cluster is associated with a choice set and generating for each item a cluster attribute value corresponding to a cluster and then training an estimation model for estimating selection behavior of a target with respect to the choice set based on the cluster attribute value but uses attribute values that are not as recited by the claim language.
	When taken as a whole, the dependent claims have been found allowable at least of the above features recited in the independent claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Primary Examiner, Art Unit 2122